Sedgwick, J.
The action was for damages from the bite of a vicious dog alleged to have been owned and kept by the defendant. It will be assumed, although it is very doubtful, that the defendants owned or kept the dog, and that the animal was savage, and prone to bite human beings, to the knowledge of the defendants. This was not unnecessarily unlawful, so that, under all circumstances, an injury by the dog would give an action to the person injured. In Logue v. Link, 4 E. D. Smith, 63, the law is declared, and is, in other cases, said or implied, that a man has a right to keep a dog, or any other animal, provided he is kept under restraint, so that persons pursuing their lawful avocations are not exposed to danger. In the present case the dog was so chained that the plaintiff was free from danger. The danger arose only when, at the suggestion of a third person, he voluntarily, with knowledge of the dog’s propensities, went within reach of the dog for the purpose of making the dog familiar with him by feeding him. The defendants, if they were the owners, had performed their duty in restraining the dog so that others were not in danger from him. The fact that this suggestion was made by a fellow-servant for the purpose of making the dog peaceable to the plaintiff at other times when the dog would not be chained, did not enlarge the responsibilities of the defendants. There was no proof that the suggestion was made within the scope of the employment of the person who made the suggestion, or that it was prompted .or authorized by the defendants. If this were otherwise, however, the maxim, volenti non fit injuria, is applicable, as shown in Muller v. McKesson, 73 N. Y. 195, and which is also relevant to the foundation of liabilities in such cases. It is there held- that if a person, with full knowledge of the evil propensities of an animal, voluntarily and unnecessarily puts himself in the way of such an animal, he would “be adjudged to have brought the injury upon himself, and ought not to be entitled to recover.” In the present case the first movement of the plaintiff towards the dog caused the latter to snap at him. I am of opinion that *418the motion to dismiss the complaint should have been granted. Judgment and order denying motion for new trial ordered, with costs of the appeal to abide the event.